 1                               UNITED STATES DISTRICT COURT
 2                                        DISTRICT OF NEVADA
 3                                                  ***
 4    GLORIA J. PITTS,                                     Case No. 2:16-cv-02116-APG-GWF
 5                           Plaintiff,
                                                           ORDER (1) DENYING MOTION TO
 6            v.                                           REMAND, (2) GRANTING MOTION
                                                           TO AFFIRM, AND (3) ACCEPTING
 7    CAROLYN W. COLVIN,                                   REPORT AND RECOMMENDATION
 8                           Defendant
                                                           (ECF. NOS. 14, 18, 21)
 9

10            On August 27, 2018, Magistrate Judge Foley entered a report and recommendation that I

11   deny the plaintiff’s motion for remand and grant the defendant’s motion to affirm. ECF No. 21.

12   Plaintiff Gloria Pitts did not file an objection. Thus, I am not obligated to conduct a de novo

13   review of the report and recommendation. 28 U.S.C. § 636(b)(1) (requiring district courts to

14   “make a de novo determination of those portions of the report or specified proposed findings to

15   which objection is made”); United States v. Reyna-Tapia, 328 F.3d 1114, 1121 (9th Cir. 2003)

16   (en banc) (“the district judge must review the magistrate judge’s findings and recommendations

17   de novo if objection is made, but not otherwise” (emphasis in original)).

18            IT IS THEREFORE ORDERED that Judge Foley’s report and recommendation (ECF No.

19   21) is accepted. Plaintiff Gloria Pitts’ motion to remand (ECF No. 14) is DENIED and

20   defendant Carolyn Colvin’s motion to affirm (ECF No. 18) is GRANTED. The clerk of court is

21   instructed to enter judgment in favor of defendant Carolyn Colvin and against plaintiff Gloria

22   Pitts.

23            DATED this 12th day of October, 2018.

24

25                                                        ANDREW P. GORDON
                                                          UNITED STATES DISTRICT JUDGE
26

27

28
